Title: To Benjamin Franklin from [Susannah?] Jennings, 20 March 1771
From: Jennings, Susannah
To: Franklin, Benjamin

March 20.—71
Miss Jennings presents Her Compliments to Doctr. Franklin, she has used the permission He gave of shewing the list to Mr. Con way, and the enclosed Abstract of Doctr. Franklins Copy is a list of those kinds which Mr. Conway and self would be glad to have, at the same time Miss Jennings hopes if this Catalogue should appear unreasonably long, that Doctr. Franklin will not scruple to abridge it so far as to make it quite convenient to Him. She returns many Thanks for this and his former favours.
 Addressed: To / Doctr. Franklin / in Craven street / in the Strand